EXHIBIT 10.1
ACQUISITION AGREEMENT




This Acquisition Agreement (“Agreement”) made on this 27th day of October 2009,
by and between Artfest International, Inc., a public corporation organized under
the laws of Nevada (the “Company”), with its principle place of business at
15851 Dallas Parkway, Suite 600 Addison, TX 75001, and Luxor International
(“LXI”), a private company organized under the laws of Nevada, with its
principal place of business at 4035 Monument Lane, Frisco Texas 75034.


Terms of Agreement


In consideration of the mutual promises, covenants and representations contained
herein, the parties herewith agree as follows:


ARTICLE I
ACQUISITION TERMS


1.01           Acquisition. The Company will acquire 100% of the assets listed
in Exhibit A attached hereto, in exchange for Five Million ($5,000,000) dollars
to be paid in $1,000,000 dollars and $4,000,000 worth of Common shares of the
Company’s stock.


1.02             Closing.  The Closing of this transaction will take place on
October 28, 2009, under the terms described in Article IV of this Agreement,
unless mutually extended by the parties.




ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE COMPANY


The Company represents and warrants to LXI the following:


2.01           Organization.   The Company is a corporation duly organized,
validly existing, and in good standing under the laws of the state of Nevada and
has all necessary corporate powers to own properties and carry on its business.
All actions taken by the incorporators, Directors and/or shareholders of Company
have been valid and in accordance with all applicable laws.


2.02           Capital. The authorized capital stock of Company consists of
1,000,000,000 shares of Common Stock, of which 961,320,064 shares are issued and
outstanding and 5,000,000 shares of Preferred Stock, of which 3,000,000 are
issued and outstanding. All outstanding shares are fully paid and
non-assessable, free of liens, encumbrances, options, restrictions and legal or
equitable rights of others not a party to this Agreement. At the Closing, there
may be outstanding subscriptions, options, rights, warrants, convertible
securities, or other agreements or commitments obligating the Company to issue
or transfer from treasury any additional shares of its capital stock.  None of
the outstanding shares of the Company are subject to any stock restriction
agreements.


2.03           Financial Statements.   The audited balance sheet as of June 30,
2009, and the related statements of income and retained earnings for the periods
then ended fairly present the financial position of the Company as of the dates
of the balance sheets included in the financial statements, and the results of
its operations for the period indicated.
 
[initials.jpg]
Artfest International, Inc. / Luxor International
 Asset Acquisition Agreement
October 27, 2009
 
 
 



 

--------------------------------------------------------------------------------


2.04           Tax Returns.  Within the times, and in the manner prescribed by
law, the Company has filed all federal, state, and local tax returns required by
law. The Company has paid, or will pay by the Closing, all taxes, assessments,
and penalties due and payable. There are no present disputes as to taxes of any
nature payable by the Company as of the Closing, and there shall be no taxes of
any kind, due or owing.


2.05           Ability to Carry Out Obligations.  Company has the right, power,
and authority to enter into and perform its obligations under this Agreement.
The execution and delivery of this Agreement by the Company and the performance
by the Company of its obligations hereunder will not cause, constitute, or
conflict with or result in (a) any breach or violation or any of the provisions
of or constitute a default under any license, indenture, mortgage, charter,
instrument, articles of incorporation, bylaw, or other agreement or instrument
to which the Company is a party or by which they may be bound, nor will any
consents or authorizations of any party other than those hereto be required or
(c) an event that would result in the creation or imposition of any lien,
charge, or encumbrance on any asset of Company or upon the Shares.


2.06           Full Disclosure.  None of the representations and warranties made
in this Agreement by the Company, or on its behalf, contains or will contain any
untrue statement of a material fact or omit any material fact the omission of
which would be misleading.


2.07           Compliance with Laws.  The Company has complied with all, and is
not in violation of any, federal, state, or local statute, law, or regulation.
The Company has complied with all federal and state securities laws in
connection with the offer, sale and distribution of its securities.


2.08           Litigation. The Company is not a party to any suit, action,
arbitration, or legal, administrative, or other proceeding or pending
governmental investigation. To the best of Company’s knowledge, there is no
basis for any such action or proceeding, and no such action or proceeding is
threatened against the Company.  The Company is not subject to, or in default
with respect to any order, writ, injunction, or decree of any federal, state,
local, or foreign court, department, agency, or instrumentality.


2.09           Conduct of Business.  Prior to the Closing, the Company shall not
(i) amend its Certificate of Incorporation or Bylaws, other than to restructure
the Company for this acquisition, (ii) declare dividends or redeem or sell stock
or other securities, except as part of completing this transaction, (iii) incur
any liabilities, (iv) acquire any assets, enter into any contract, or guarantee
obligations of any third party, or (v) enter into any other transaction, which
is outside the bounds of its customary and ordinary operations.


2.10           Truth of Representations.  All of these representations shall be
true as of the Closing and shall survive the Closing for a period of one year.


ARTICLE III
REPRESENTATIONS AND WARRANTIES OF LXI
LXI represents and warrants to the Company the following:


3.01           Organization. LXI is a corporation duly organized, validly
existing, and in good standing under the laws of the state of Nevada and has all
necessary corporate powers to own properties and carry on its business. All
actions taken by the incorporators, directors and/or shareholders of LXI have
been valid and in accordance with all applicable laws.


3.04           Ability to Carry Out Obligations.  LXI has the right, power, and
authority to enter into and perform its obligations under this Agreement. The
execution and delivery of this Agreement by LXI and the performance by LXI of
its obligations hereunder will not cause, constitute, or conflict with or result
in (a) any breach or violation or any of the provisions of or constitute a
default under any license, indenture, mortgage, charter, instrument, articles of
incorporation, bylaw, or other agreement or instrument to which LXI is a party
or by which they may be bound, nor will any consents or authorizations of any
party other than those hereto be required or (c) an event that would result in
the creation or imposition of any lien, charge, or encumbrance on any asset of
LXI.
 
 
[initials.jpg]
Artfest International, Inc. / Luxor International
 Asset Acquisition Agreement
October 27, 2009
 
 
 



2

--------------------------------------------------------------------------------




3.05           Full Disclosure.  None of the representations and warranties made
in this Agreement by LXI, or on behalf of LXI, contains or will contain any
untrue statement of a material fact or omit any material fact the omission of
which would be misleading.


3.06           Compliance with Laws.  LXI has complied with all, and is not in
violation of any, federal, state, or local statute, law, or regulation.


3.07           Litigation. LXI is not a party to any suit, action, arbitration,
or legal, administrative, or other proceeding or pending governmental
investigation. To the best of LXI’s knowledge, there is no basis for any such
action or proceeding, and no such action or proceeding is threatened against
LXI.  LXI is not subject to or in default with respect to any order, writ,
injunction, or decree of any federal, state, local, or foreign court,
department, agency, or instrumentality.


3.09           Truth of Representations.  All of these representations shall be
true as of the Closing and shall survive the Closing for a period of one year.


ARTICLE IV
THE CLOSING


4.01           Closing.  The Closing of this transaction will occur when all of
the documents and consideration described below have been delivered to each
party. Unless the Closing of this transaction takes place by October 28, 2009,
or such other date mutually agreed to, either party may terminate this
Agreement.


4.02           Documents to be Delivered at Closing. The following documents, in
form reasonably acceptable to the parties, shall be delivered:


4.02.1     Document to be Delivered by Company:


 
(i)
Certificate of Incorporation, as amended;

 
 
(ii)
Bylaws, as amended; and

 
 
(iii)
Board Resolutions approving this transaction.

 
4.02.2     Document to be Delivered by LXI:


 
(iv)
Board Resolutions approving this transaction.

 


ARTICLE V
REMEDIES


5.01           Arbitration.   Any controversy or claim arising out of, or
relating to, this Agreement, or the making, performance, or interpretation
thereof, shall be settled by arbitration in Addison, Texas,  in accordance with
the Rules of the American Arbitration Association then existing, and judgment on
the arbitration award may be entered in any court having jurisdiction over the
subject matter of the controversy.
 
 
[initials.jpg]
Artfest International, Inc. / Luxor International
 Asset Acquisition Agreement
October 27, 2009
 
 
 



 
3

--------------------------------------------------------------------------------




5.02           Other Remedies. The forgoing indemnification provision is in
addition to, and not derogation of, any statutory, equitable or common law
remedy any party may have for breach of representation, warranty, covenant or
agreement.


ARTICLE VI
MISCELLANEOUS


6.01           Captions and Headings.  The article and paragraph headings
throughout this Agreement are for convenience and reference only, and shall in
no way be deemed to define, limit, or add to the meaning of any provision of
this Agreement.


6.02           No Oral Change.  This Agreement and any provision hereof may not
be waived, changed, modified, or discharged orally, but only by an agreement in
writing signed by the party against whom enforcement of any waiver, change,
modification, or discharge is sought.


6.03           Non Waiver.  Except as otherwise expressly provided herein, no
waiver of any covenant, condition, or provision of this Agreement shall be
deemed to have been made unless expressly in writing and signed by the party
against whom such waiver is charged; and (i) the failure of any party to insist
in any one or more cases upon the performance of any of the provisions,
covenants, or conditions of this Agreement or to exercise any option herein
contained shall not be construed as a waiver or relinquishment for the future of
any such provisions, covenants, or conditions, (ii) the acceptance of
performance of anything required by this Agreement to be performed with
knowledge of the breach or failure of a covenant, condition, or provision hereof
shall not be deemed a waiver of such breach or failure, and (iii) no waiver by
any party of one breach by another party shall be construed as a waiver with
respect to any other or subsequent breach.


6.04           Entire Agreement.  This Agreement, including any and all
attachments hereto, if any, contains the entire Agreement and understanding
between the parties hereto and supersedes all prior agreements and
understandings, whether written or oral.


6.05           Counterparts.  This Agreement may be executed simultaneously in
one or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.  Facsimile
signatures will be acceptable to all parties as originals.


6.06           Notices.  All notices, requests, demands, and other
communications under this Agreement shall be in writing and shall be deemed to
have been duly given on the date of service if served personally on the party to
whom notice is to be given, or on the third day after mailing if mailed to the
party to whom notice is to be given, by first class mail, registered or
certified, postage prepaid, or on the second day if faxed, and properly
addressed or faxed as follows:


If to Company:
Edward Vakser, CEO
15851 Dallas Parkway, Suite 600
Addison, TX 75001
P: (877) 278-6672
F: (866)534-2847
 
 
[initials.jpg]
Artfest International, Inc. / Luxor International
 Asset Acquisition Agreement
October 27, 2009
 
 
 



 
 
4

--------------------------------------------------------------------------------




If to LXI:
Mark Okhman, President
4035 Monument Lane
Frisco Texas 75034
P: (972) 732-1212




6.07           Binding Effect.  This Agreement shall inure to and be binding
upon the heirs, executors, personal representatives, successors and assigns of
each of the parties to this Agreement.


6.08           Effect of Closing. All representations, warranties, covenants,
and agreements of the parties contained in this Agreement, or in any instrument,
certificate, opinion, or other writing provided for in it, shall be true and
correct as of the closing and shall survive the Closing of this Agreement for a
period of one year.


6.09           Mutual Cooperation.  The parties hereto shall cooperate with each
other to achieve the purpose of this Agreement, and shall execute such other and
further documents and take such other and further actions as may be necessary or
convenient to effect the transaction described herein.


6.10           Counterpart Signatures. This Agreement may be executed in two or
more counterparts, all of which when taken together shall be considered one and
the same agreement and shall become effective when counterparts have been signed
by each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
page were an original thereof.


6.11           Severability.  In case any one or more of the provisions of this
Agreement shall be invalid or unenforceable in any respect, the validity and
enforceability of the remaining terms and provisions of this Agreement shall not
in any way be affected or impaired thereby and the parties will attempt to agree
upon a valid and enforceable provision, which shall be a reasonable substitute
therefor, and upon so agreeing, shall incorporate such substitute provision in
this Agreement.


In witness whereof, this Agreement has been duly executed by the parties hereto
as of the date first above written.




[sig10-1.jpg]            
 
5

--------------------------------------------------------------------------------

